Title: To Thomas Jefferson from James Monroe, 23 May 1793
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Albemarle May 23. 1793.

I have just replaced myself at home where I hope to enjoy for a while repose. I did not see Mr. Pope at Richmond and of course could not execute the other objects of your commission. I shall however soon be able to communicate with him thro’ some one of the gentlemen who practice in the Louisa Cty. court and will then apprize you of the result.
At Richmond I was requested by Mr. Robert Gamble to mention to you his desire to be employed as an agent for the French in the purchase of flour &ca. I am well satisfied from his connection with the country from Richmond to Staunton, his great industry, and other suitable qualifications, that a more judicious appointment could not be made. Indeed considering his political principles I should deem it a desirable object with Mr. Genet to enlist him in the business.
Your letter to the care of Mr. Madison has this moment been put into my hands. It shall be noticed by the next post. I saw Mr. and Mrs. R. yesterday in good health. Very sincerely I am your friend & servant

Jas. Monroe

